Citation Nr: 1705380	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  09-43 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia (CLL), as due to herbicide exposure.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2013, the Board bifurcated the issue of entitlement to service connection for CLL, denying service connection on a presumptive basis due to chronic disease and herbicide exposure and remanding the issue of direct service connection for further development.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court), which issued a memorandum decision in May 2014 vacating and remanding the portion of the Board's decision denying service connection for CLL due to herbicide exposure (the claim based on chronic disease was deemed abandoned).  An April 2014 Board decision denied entitlement to service connection for CLL on a direct basis and remanded the issue of TDIU.  In January 2015, the Board also remanded the issue of entitlement to service connection for CLL due to herbicide exposure.  The claims of entitlement to service connection for CLL due to herbicide exposure and TDIU have since been returned to the Board for further appellate action.

The Veteran has submitted additional evidence accompanied by a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2016).


REMAND

While further delay is regrettable, additional development is warranted before the claims on appeal may be decided. 

Chronic Lymphocytic Leukemia (CLL)

As discussed above, the remaining issue on appeal is whether the Veteran's CLL is related to alleged herbicide exposure during service in Korea from October 1969 to September 1970.

Pursuant to a January 2015 remand, the Veteran provided additional details on his claimed herbicide exposure and the Veteran's service personnel records were associated with his file.  Additionally, the AOJ was directed to make all appropriate attempts to verify the Veteran's alleged herbicide exposure in light of additional regulations since the last inquiries were completed in February 2010 and additional details of claimed exposures that were not previously considered by the Compensation Service or U.S. Army and Joint Services Records Research Center (JSRRC).  A February 2016 Defense Personnel Records Information Retrieval System (DPRIS) response indicated that they were unable to verify the Veteran's service in Korea because records indicated the 6th Battalion (Hawk), 65th Artillery was located at the U.S. Naval Base in Key West, Florida, during the reporting period.  However, the Veteran's personnel records indicate he was attached to the 6th Battalion (Hawk), 44th Artillery from October 1969 to September 1970 and confirm service in Korea.  

As such, the Board finds the above development is not in compliance with the requirements of VA's Adjudication Manual (M21-1) pertaining to corroborating exposure to herbicides as directed in the January 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, M21-1 Part IV, Subpart ii, 1.H.7.a, directs the AOJ to email Compensation Service to request review of Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used as claimed with the dates, location, and circumstances of the alleged exposure.  Additionally, if Compensation Service cannot confirm herbicides were used as claimed, a request should be sent to the JSRRC to verify herbicide exposure, or, the case must be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  See M21-1, Part IV, Subpart ii, 1.H.7.a (accessed February 7, 2017).  Accordingly, upon remand, the AOJ must ensure compliance with M21-1, Part IV, Subpart ii, 1.H.7.a.

TDIU

In an April 2014 remand, the Board found that the issue of entitlement to a TDIU had been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issue for development and the claim was denied in an April 2016 Supplemental Statement of the Case.  Subsequently, the Veteran submitted a July 2014 vocational assessment with a waiver of AOJ consideration that opined the Veteran was unemployable due to service-connected dysthymic disorder and folliculitis.  The Board notes that the Veteran is currently service connected for dysthymic disorder, 50 percent disabling, and folliculitis, 10 percent disabling, for a total disability rating of 60 percent and that he does not meet the criteria for a TDIU on a schedular basis pursuant to 38 C.F.R. § 4.16(a).  As the Board cannot award TDIU under 4.16(b) in the first instance, the issue must again be remanded so that the Director of Compensation may consider whether a TDIU is warranted on an extra-schedular basis.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Additionally, any outstanding VA treatment records should be obtained on remand. 

Accordingly, the case is REMANDED for the following actions:

1.	Obtain all VA treatment records from January 2016 to present and associate them with the claims file.

2.	Undertake all appropriate development to verify the Veteran's alleged herbicide exposure, to include submitting requests to Compensation Service and, if the Compensation Service cannot confirm herbicide use as alleged, the JSRRC as outlined in M21-1, Part IV, Subpart ii, 1.H.7.a.  

Any request should include details of each alleged exposure, to include: moving barrels of herbicides at ASCOM Depot in September or October 1969; observing Korean service members applying a chemical for weed control in September 1969 and the summer of 1970 at an Air Defense Artillery (ADA) Headquarters; moving barrels of herbicides and working perimeter guard duty at a compound and a communication site where herbicides were used while stationed with the 6th Battalion, 44th ADA Headquarters; being stationed at Hongseong, which had little to no vegetation; and escorting a visiting chaplain to an area approximately 10 miles away from Camp Casey in January 1970.  See March 2004 and April 2009 Veteran statements; June 2009 notice of disagreement; October 2009 Form 9; and November 2014 and January 2015 Veteran statements.  All requests and responses must be clearly documented in the claims file.

3.	After the above, the AOJ should consider whether the development above triggered the need for additional development.  For example, if service connection is awarded for any condition, this may have an effect on the issue of entitlement to a TDIU.  Appropriate development should be undertaken.

4.	Refer the claim of entitlement to TDIU to the Director of Compensation for consideration of an extra-schedular rating pursuant to 38 C.F.R. § 4.16(b).

5.	After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


